Citation Nr: 0307749	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  98-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES
1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs







WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The appellant's DD Form 214, in conjunction with a November 
15, 1997, report from the National Personnel Records Center, 
reveals that he had active duty for training in the Army 
National Guard of the United States from September 1, 1972, 
to February 4, 1973.  The appellant then returned to state 
control as a member of the Army National Guard of New Jersey.  

The claims folder also indicates that the appellant remained 
as a member of the New Jersey Army National Guard for a 
period of approximately twenty years, retiring in July 1992.  

This appeal originally came to the Board from a March 1998 
rating decision by the RO.  

The Board remanded the case to the RO in February 2000 for 
additional development of the record.  




REMAND

The appellant testified before another Veterans Law Judge at 
the RO in Newark, New Jersey in November 1999.  Thereafter, 
in February 2000, the Veterans Law Judge who presided over 
the hearing remanded the case.  

The Board notes, however, that the Veterans Law Judge who 
conducted the hearing in November 1999 has subsequently 
retired from the Board.  

The law requires that the Veterans Law Judge who conducted 
the hearing must participate in any decision made on that 
appeal.  Thus, the appellant has the right to have another 
hearing by a Veterans Law Judge.  

In March 2003, the appellant indicated that he did wish to 
participate in a hearing before a Veterans Law Judge sitting 
at the RO.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

The RO should take the necessary steps to 
schedule the appellant for another 
hearing before a Veterans Law Judge at 
the RO at the earliest available 
opportunity.  Unless he indicates a 
desire to withdraw the outstanding 
hearing request (preferably, in a signed 
writing), the hearing should be held.  
The RO then should undertake any 
indicated development.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




